DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 3, 2022.
Applicant's election with traverse of Species A, Figs. 2-5 in the reply filed on November 3, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in searching all of the species described in the specification and drawings.  This is not found persuasive.  
See MPEP 808.02 which states that undue search burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  Applicant has failed to set forth any search strategy much less a single search strategy encompassing all features of all species nor explained how such a search of multiple patently distinct species could be conducted  in the time allotted for a single invention.  Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 16, 2021 has been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
the specification, at paragraphs 0025 and 0040 each have repetitive sentences and descriptions;
item 37 at paragraph 0054 should be item 47 (which have buffer portions);
the specification, at paragraph 0034 describes the inner ring portion 28 as the output shaft of the second reducer as the inner ring portion rotates relative to the case.  This is incorrect as the specification also describes the inner ring portion as being fixed to the middle plate of the first arm (para. 0037) and that the outer ring portion 29 … [rotates] … relative to the inner ring portion (para 0049).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes an inner ring portion as being “fixed to the first member and rotating coaxially with the outer ring portion”.  While the inner ring portion is fixed to the first member, the inner ring portion (and first member) do not rotate coaxially or relative to the outer ring portion.  
Please correct or clarify.
Allowable Subject Matter
Claim 1-10 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658